PER CURIAM.
Whereas, the judgment of this court was entered on April 8, 1964 (162 So.2d 706), reversing the judgment of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 17, 1965 (171 So.2d 893) and mandate dated March 8, 1965, now lodged in this court, quashed this court’s judgment of reversal with directions that the judgment entered in this case by the Criminal Court of Record, Dade County, Florida, be reinstated;
Now, therefore, it is ordered that the mandate of this court issued on April 8, 1964 is withdrawn; the judgment of this court filed April 8, 1964, is vacated; the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said judgment of the Criminal Court of Record appealed from in this cause is reinstated and affirmed; costs allowed shall be taxed in the trial court (Rule 3.16 subd. b, Florida Appellate Rules, 31 F.S.A.).